

116 S2493 IS: Combatting Foreign Influence Act of 2019
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2493IN THE SENATE OF THE UNITED STATESSeptember 17, 2019Ms. Klobuchar (for herself and Mr. Reed) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo establish the Malign Foreign Influence Response Center in the Office of the Director of National
			 Intelligence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combatting Foreign Influence Act of 2019.
		2.Findings; sense of Congress
 (a)FindingsCongress makes the following findings: (1)Foreign powers and agents are increasingly targeting the United States with malign foreign influence operations and campaigns.
 (2)In 2016, Kremlin and Kremlin-linked actors interfered in the presidential election and in response the intelligence community, including the Director of National Intelligence in the 2019 World Wide Threat Assessment, has repeatedly warned that such malign foreign influence operations and campaigns pose a growing threat to the national security of the United States.
 (b)Sense of CongressIt is the sense of Congress that— (1)the operations of the Malign Foreign Influence Response Center should be integrated with existing task forces at individual agencies that have mandates and resources which are limited by their particular mission and budget in order to have an effective whole of government approach to countering malign foreign influence operations and campaigns;
 (2)the intelligence community and Congress should work together to resolve existing legal limitations on elements of the intelligence community to monitor malign foreign influence operations and campaigns;
 (3)the intelligence community and Congress should ensure that appropriate legal authorities are in place to protect the privacy and civil liberties of citizens of the United States; and
 (4)lessons learned from post-9/11 counterterrorism experiences should be applied to countering threats from malign foreign influence operations and campaigns.
				3.Malign Foreign Influence Response Center
 (a)EstablishmentThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 119B the following new section:
				
					119C.Malign Foreign Influence Response Center
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Rules and Administration of the Senate; and
 (C)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on House Administration of the House of Representatives.
 (2)Malign foreign influence operations and campaignsThe term malign foreign influence operations and campaigns means the coordinated direct or indirect application of national diplomatic, informational, military, economic, business, corruption, educational, and other capability by hostile foreign powers to affect attitudes, behaviors, decisions, or outcomes within the United States.
 (b)EstablishmentThere is within the Office of the Director of National Intelligence a Malign Foreign Influence Response Center (in this section referred to as the Center).
						(c)Missions
 (1)In generalThe primary missions of the Center shall be as follows: (A)To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to malign foreign influence operations and campaigns.
 (B)To synchronize the efforts of the intelligence community with respect to countering malign foreign influence operations and campaigns to undermine the national security, political sovereignty, and economies of the United States and the allies of the United States, including by—
 (i)ensuring that each such element is aware of and coordinating on such efforts; and (ii)overseeing the development and implementation of comprehensive and integrated policy responses to such efforts.
 (C)In coordination with the relevant elements of the Department of State, the Department of Defense, the Federal Bureau of Investigation, the intelligence community, and other departments and agencies of the United States—
 (i)to develop, in consultation with the employee of the National Security Council designated under section 101(g)(1), policy recommendations for the President to detect, deter, and respond to malign foreign influence operations and campaigns including with respect to covert activities pursuant to section 503; and
 (ii)to monitor and assess foreign efforts to carry out such operations and campaigns. (D)In coordination with the head of the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note), to examine current and emerging foreign efforts to use disinformation and information operations relating to the threats described in paragraph (1).
 (E)To identify and close gaps across the departments and agencies of the Federal Government with respect to expertise, readiness, and planning to address malign foreign influence operations and campaigns.
 (F)To make information available to the public, as the Director of National Intelligence considers appropriate, regarding trends, threats, and tactics deployed by malign foreign influence operations and campaigns.
 (G)To share information, as the Director of National Intelligence considers appropriate, with allied intelligence partners on malign foreign influence operations and campaigns and in so doing establish a two-way exchange of information about malign foreign influence operations and campaigns.
 (2)ScopeThe primary missions of the Center shall apply to malign foreign influence operations and campaigns conducted by, at the direction of, on behalf of, conspiring with, aiding or abetting the efforts, or acting with substantial support of the following countries:
 (A)Russia. (B)Iran.
 (C)North Korea. (D)China.
 (E)Such other countries as the Director of National Intelligence determines appropriate for purposes of this section.
								(3)Limitations and requirements
 (A)Other provisions of lawThe Center shall ensure that any actions taken pursuant to this subsection are consistent with other applicable limitations, including applicable limitations on the collection, retention, dissemination, and processing of intelligence, under Federal law, including court orders and Executive orders, and any relevant agency guidelines or procedures.
								(B)Constitution
 (i)ConsistencyThe Center shall ensure that activities undertaken pursuant to this section are conducted consistent with protections under the Constitution.
 (ii)Collection and maintenanceThe Center may not directly collect information or maintain information about a United States person solely for the purpose of monitoring activities protected by the First Amendment of the Constitution or the lawful exercise of other rights secured by the Constitution or laws of the United States.
 (C)Articulation of foreign connections and threatsIn receiving information arising out of an information collection effort in which the collection target is a United States person and such information is received from a relevant department or agency of the Federal Government participating in the mission of the Center, the Center shall take such steps as may be necessary to ensure that such department or agency articulates a reasonable belief that the person is connected to a foreign power and such person and connection pose a threat to the United States.
								(d)Director
 (1)AppointmentThere is a Director, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence, with the concurrence of the Secretary of State. The Director of the Center may not simultaneously serve in any other capacity in the executive branch.
 (2)ReportingThe Director of the Center shall directly report to the Director of National Intelligence. (3)ResponsibilitiesThe Director of the Center shall—
 (A)ensure that the relevant departments and agencies of the Federal Government participate in the mission of the Center, including by recruiting detailees from such departments and agencies in accordance with subsection (g)(1); and
 (B)have primary responsibility within the United States Government, in coordination with the Director of National Intelligence, for establishing requirements for the collection of intelligence related to, or regarding, malign foreign influence operations and campaigns, in accordance with applicable provisions of law and Executive orders.
								(e)Annual reports
 (1)In generalAt the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the appropriate congressional committees a report on malign foreign influence operations and campaigns.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The nature of the malign foreign influence operations and campaigns. (B)The ability of the United States Government to counter and deter such operations and campaigns.
 (C)The progress of the Center in achieving the missions of the Center. (D)Such recommendations as the Director may determine necessary for legislative action to improve the ability of the Center to achieve the missions of the Center.
 (E)Any implications of the activities of the Center as may regard the privacy and civil liberties of the people of the United States.
 (F)Recommendations— (i)to improve on the activities of the Center with respect to privacy and civil liberties; and
 (ii)to improve privacy and civil liberties safeguards of the intelligence community for the people of the United States.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(f)Annual independent review
 (1)In generalNot less frequently than once each year, the Inspector General of the Intelligence Community shall conduct an independent review of the programs and activities of the Center and submit to Congress a report on the findings of the Inspector General with respect to the review.
 (2)Matters includedEach report submitted under paragraph (1) shall include, with respect to the period covered by the report, the following:
 (A)Discussion of the progress of the Center in achieving the missions of the Center. (B)The effectiveness of integrating activities from agencies across the Federal Government into the operations of the Center.
 (C)Such recommendations for legislative action as the Inspector General may have to improve the ability of the Center to achieve the missions of the Center.
 (D)Such recommendations as the Inspector General may have for improving intelligence gathering and sharing practices across the intelligence community relating to the mission and activities of the Center.
 (E)An assessment of the effect of the activities of the Center on the privacy and civil liberties of the people of the United States and such recommendations as the Inspector General may have to improve safeguards to privacy and civil liberties of the people of the United States.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(g)Employees
 (1)DetaileesAny Federal Government employee may be detailed to the Center on a reimbursable or nonreimbursable basis, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than 8 years.
 (2)Personal service contractorsThe Director of National Intelligence, in consultation with the Secretary of State, may hire United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if—
 (A)the Director of National Intelligence determines that existing personnel resources are insufficient;
 (B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Director of National Intelligence determines that exceptional circumstances justify an extension of up to 1 additional year;
 (C)not more than 10 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
 (D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.
 (3)Security clearancesEach employee detailed to the Center and contractor of the Center shall have the security clearance appropriate for the assigned duties of the employee or contractor.
							(h)Board
 (1)EstablishmentThere is established a Board of the Malign Foreign Influence Response Center (in this section referred to as the Board).
 (2)FunctionsThe Board shall conduct oversight to ensure the Center is achieving the missions of the Center.
							(3)Membership
 (A)AppointmentThe Board shall consist of 8 members as follows: (i)One senior official of the Department of State appointed by the Secretary of State.
 (ii)One senior official of the Department of Defense appointed by the Secretary of Defense. (iii)One senior official of the Department of Justice appointed by the Attorney General.
 (iv)One senior official of the Department of the Treasury appointed by the Secretary of the Treasury. (v)One senior official of the Department of Homeland Security appointed by the Secretary of Homeland Security.
 (vi)One senior official of the Central Intelligence Agency appointed by the Director of the Central Intelligence Agency.
 (vii)One senior official of the Federal Bureau of Investigation appointed by the Director of the Federal Bureau of Investigation.
 (viii)The Chief of the Office of Civil Liberties, Privacy and Transparency of the Office of the Director of National Intelligence, who shall serve as a member of the Board without delegation to any other person.
 (B)RequirementEach person appointed under clauses (i) through (vii) of subparagraph (A) shall be appointed from among members of the Senior Executive Service.
 (4)MeetingsThe Board shall meet not less than semiannually and shall be convened by the member appointed by the Secretary of State.
 (5)Outside expertsThe board may confer with appropriate outside experts with regard to improving the ability of the Center to safeguard the privacy and civil liberties of the people of the United States.
 (i)International engagementThe Director of the Center may convene semiannual conferences to coordinate international efforts to counter and deter malign foreign influence operations and campaigns.
 (j)Rule of constructionNothing in this section shall be construed to authorize any activity, including the collection, retention, or dissemination of intelligence information, that was not already delegated to the Director of National Intelligence before the date of the enactment of the Combatting Foreign Influence Act of 2019.
 (k)TerminationThe Center shall terminate on the date that is 8 years after the date of the enactment of the Combatting Foreign Influence Act of 2019.. (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 119B the following new item:Sec. 119C. Malign Foreign Influence Response Center..
 (c)Conforming amendmentSection 507(a) of such Act (50 U.S.C. 3106) is amended by adding at the end the following new paragraph:
				
 (6)An annual report submitted under section 119C(e)(1)..